DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledged of Amendment
Applicant amendment filed 08/02/22 has been acknowledged.
Applicant amended Abstract and Specification of the application to overcome their objections presented by Non-Final Rejection mailed 06/08/22.
Applicant further amended Claims 1-4, 13-16, and 20.

Status of Claims
Claims 1-20 are examined on merits herein.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a plurality of field-effect transistors”, cited by Claims 13-16 must be shown or the feature canceled from the claims, wherein Claims 13-16 depend on Claim 1 that already cited one field effect transistors – e.g., it is required to show a plurality of field-effect transistors in addition to a field-effect transistor cited by Claim 1.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 2, 13-16, and 20 are objected to because of the following informalities:  
Claim 1 recites (line 9): “metal wiring”. Examiner suggests changing the recitation to: “a metal wiring”.
Claim 2 recites (line 1): “the area”. Examiner suggests changing the recitation to “an area”, to avoid any possible rejections for a lack of antecedent basis.
Claims 13-16 recite: “the semiconductor substrate is viewed in a plan view”. For the same reason as explained for Claim 2, Examiner suggests changing the recitations to: “the semiconductor device is viewed in a plan view”.
Claim 20 recites: “forming metal wiring”. Examiner suggests changing the recitation to: “forming a metal wiring”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claims 13-16: Claims 13-16, dependent on Claims 1, 2, 3, and 7, accordingly, recite: “further including: a plurality of field-effect transistors”. Since Claims 1, 2, 3, and 7 either recite “a field-effect transistor” or depend on a claim that recites “a field-effect transistor”, the recitations of Claims 13-16 related to “a plurality” are unclear, since lead to a question: Is this plurality - additional to a field-effect transistor of Claim 1 or the Applicant meant to say that the device comprises only two transistors, and two of them could be viewed as a plurality? Specification of the application does not teach any plurality in addition to one transistor.
In accordance with MPEP 2173.03 and In re Cohn 438 F.2d 989, 169 USPQ 95 (CCPA 1971), inconsistence of the claim with the specification makes the claim indefinite, even though the terms of a claim may appear to be definite.
Appropriate correction is required.
For this Office Action, the above recitations of Claims 13-16 were interpreted in accordance with the specification of the application as: “further including: an additional field-effect transistor”.
In re Claims 13-16: Claims 13-16 recite: “a wide region hydrogen shielding film arranged above shielding film so as to cover the plurality of field-effect transistors”. Due to interpretation of “plurality of transistors” as cited above, and since the wide region hydrogen shielding film is disposed as shown in Fig. 7 (e.g., it does not surround transistors, which may be implied by using a word: “covering”), the above limitations of Claims 13-16 were interpreted as: “a wide region hydrogen shielding film is disposed over the hydrogen shielding film and over the field-effect transistor and the additional field-effect transistor”.

Allowable Subject Matter
Claims 1-12 and 17-20 are allowed.
Reason for Indicating Allowable Subject Matter
Re Claim 1: The prior arts of record, alone or in combination, do not anticipate and do not render obvious such limitation of Claim 1 as: “metal wiring arranged through the interlayer insulating film and electrically connecting at least the P-type gate electrode to the hydrogen shielding film”, in combination with other limitations of the claim.
Re Claims 2-12 and 17-19: Claims 2-12 and 17-19 are allowed due to dependency on Claim 1.
Re Claim 20: The prior arts of record, alone or in combination, do not anticipate and do not render obvious such limitation of Claim 20 as: “the P-type gate electrode is electrically connected to the hydrogen shielding film”, in combination with other limitations of the claim.

The prior arts of record include: Morino (US 2009/0189668), Shimizu (EP 1310998), Yen (Us 2005/0064637), Nakamura et al. (US 2008/0191252), and Yamanobe (US 2006/0244025).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 08/13/22